NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERRY STEINER, a single woman and               No. 19-35953
personal representative estate of David L
Steiner,                                        D.C. No. 2:19-cv-00271-RSM

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

ASSET ACCEPTANCE, LLC, a Delaware
limited liability company,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Terry Steiner appeals from the district court’s order denying her second

post-judgment motion in her action alleging claims under the Fair Debt Collection

Practices Act and the Washington Consumer Protection Act. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion a denial of a motion

under Federal Rule of Civil Procedure Rule 60(b). Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Steiner’s second

post-judgment motion for reconsideration and denying leave to amend because

Steiner failed to demonstrate any basis for such relief. See Sch. Dist. No. 1J, 5

F.3d at 1263 (setting forth grounds for relief under Rule 60(b)); see also Lindauer

v. Rogers, 91 F.3d 1355, 1357 (9th Cir. 1996) (“[O]nce judgment has been entered

in a case, a motion to amend the complaint can only be entertained if the judgment

is first reopened under a motion brought under Rule 59 or 60.”).

      AFFIRMED.




                                          2                                    19-35953